Citation Nr: 1526577	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-18 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) depression, and anxiety.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for mitral valve prolapse, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from February 1986 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that denied the Veteran's claims. 

In March 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Relevant to the Veteran's claim for service connection for a psychiatric disability, the Board notes that the Veteran has filed a claim seeking service connection for PTSD and depression.  The Board notes, however, there is also a psychiatric diagnosis of anxiety noted in the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety as reflected on the title page of this decision.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and Veterans Benefits Management Systems (VBMS) system to ensure a total review of the evidence.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action, on her part, is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Board notes that a VA examination must be provided when there is competent evidence of (1) a current disability or recurrent symptoms, (2) an in-service event, injury or disease and (3) an indication that the current disability may be associated with the in-service event, injury or disease, but insufficient competent evidence to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As detailed below, the Board finds that the Veteran should be provided with VA examinations to address the nature and etiology of her disorders.

Relevant to the psychiatric claim, the Veteran contends that her current psychiatric disorders were caused by her military service.  Although no psychiatric disorder was noted on her entrance examination, her report of medical history taken at entrance shows that she reported having symptoms of depression or excessive worry prior to service.  See September 1985 Report of Medical History.  The Veteran has consistently claimed, in part, that while she was in basic training, she was awakened from her sleep one night to find a man dressed in camouflage and a mask over his face standing over her in her room.  See September 2011 and February 2012 written statements; January 2013 notice of disagreement (NOD); and March 2014 hearing testimony.  She reported that when she saw him, he ran out of her room and down the hall.  She indicated that since that incident she has experienced and increase in stress, anxiety, and depression.  The Veteran stated that she did not report that incident nor was she treated for her symptoms because she did not want to be put out of the military.  See page 10 of the Hearing Transcript.

All of the elements necessary to trigger the VA's duty to provide an examination have been met.  First, the evidence of record demonstrates that the Veteran has current diagnoses of PTSD, depression, and anxiety.  See VA treatment records dated from August to November 2011.  Moreover, the Veteran has consistently described an in-service occurrence that caused her to experience anxiety, stress, and depression.  The Veteran is competent to report/give testimony concerning an occurrence and the onset of the symptoms she experienced; however, she is not competent to report/give testimony concerning the etiology of her psychological disorders.  See Young v. McDonald, 766 F.3d 1348, 1352 (2014).  Thus, a medical opinion is necessary to establish a nexus between the claimed in-service event she experienced and her current psychiatric symptoms or disorders.

The Board notes that the medical evidence of record suggests that the Veteran's current psychological symptoms are related to events that occurred prior to service and/or her current situational stressors, rather than any event or injury she experienced in service.  See also August 2011 to November 2011 treatment records. Nevertheless, given the low threshold for obtaining a medical opinion, one should be sought.  See McLendon, 20 Vet. App. at 83 (noting that the third element requiring that the evidence "indicates" that there "may" be a nexus is a "low threshold").

Relevant to the hypertension and mitral valve prolapse claims, the Veteran contends that her current hypertension/heart disability is related to her time in service.  She indicates that high blood pressure was first noted in service on her service entrance examination.  On September 1985 service entrance examination the Veteran's blood pressure was documented as 150/90.  She also reported that while in the military she often felt lightheaded because of the heat and the strenuous activity.  In support of her claim, the Veteran submitted a copy of her service entrance examination and an article from the Department of Health and Human Services that documents stage 1 hypertension is considered 140-159 over 90-99.  In an undated statement, received in May 2014 (located in VBMS), the Veteran's private cardiologist, Dr. S. C. K., indicated in part, that the stress of daily military activities and the more strenuous nature of such activities more than likely may have contributed to the Veteran's blood pressure fluctuations and increased stress to her cardiovascular system.  While the Veteran has current diagnoses of hypertension and mitral valve prolapse, the Board observes that Dr. S.C.K.'s opinion is inadequate as to the etiology of the disorders, as the opinion is speculative and cannot support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  In light of the deficiency noted, a VA examination should be conducted to determine the nature and etiology of the Veteran's hypertension/heart disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board notes that in addition to direct service connection, the Veteran has also indicated that her mitral valve prolapse is due to her hypertension.  The Veteran was provided with a generic Veterans Claims Assistance Act (VCAA) service connection notification in January 2012; however, she has not been provided notification regarding the secondary service connection aspect of her claim.  Therefore, on remand, she should be provided with proper VCAA notice pertaining to the secondary aspect of such claim.

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding VA or non-VA treatment records referable to her psychiatric, hypertension, and heart disabilities.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated her for her psychiatric, hypertension, and heart disabilities since service.  Specifically request any updated (not already of record) treatment records from Drs. S.C.K. and R.B. (physicians identified during the March 2014 Board hearing).

After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her claim of entitlement to service connection for mitral valve prolapse as secondary to a service-connected disability.

3.  Obtain and associate with the claims file any and all outstanding relevant VA treatment records.

4.  After obtaining any pertinent outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. 
If the examiner diagnoses the Veteran as having any psychiatric disorder, including PTSD, depression, and anxiety, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that any psychiatric condition had its onset during service, or is related to service or any event that occurred during service.  Specifically, the examiner should consider the Veteran's contention that she was awakened to find a man in her room dressed in camouflage and a face mask. 

If the examiner determines that the Veteran had a psychiatric disorder that preexisted service, the examiner should address (1) whether any psychiatric disorder clearly and unmistakably preexisted the Veteran's enlistment into service and (2) whether any preexisting psychiatric disorder was clearly and unmistakably not aggravated beyond its natural progression by the Veteran's active service or any event that occurred during service (to include the Veteran's reported event).  The examiner must point to specific instances in the record that support these opinions.

In offering the requested opinions, the examiner should acknowledge and discuss the Veteran's lay statements, as well as her service treatment records and her post-service mental health records.

If any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of her hypertension and mitral valve prolapse.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether her condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The VA examiner should answer the following questions:

A) Is it at least likely as not (50 percent or greater probability) that the hypertension and or mitral valve prolapse related to any aspect of the Veteran's military service?  Address the Veteran's contentions that while on active duty, she was often lightheaded because of the heat and strenuous activity. 

The examiner must also address the private opinion from Dr. S.C.K., received in May 2014 (located in VBMS) that indicates the Veteran's hypertension/heart disability is related to her military service, to include the strenuous activities.

B) Is the Veteran's mitral valve prolapse, at least as likely as not caused OR aggravated by the hypertension? 

In offering the requested opinions, the examiner should acknowledge and discuss the Veteran's lay statements, as well as her service treatment records and her post-service private cardiology records.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

6.  The AOJ must notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for either of the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The examination reports must be reviewed by the AOJ to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the AOJ must implement corrective procedures at once.

8.  After completing the above actions, and any additional development deemed necessary, the AOJ must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




